
	
		II
		112th CONGRESS
		1st Session
		S. 790
		IN THE SENATE OF THE UNITED STATES
		
			April 12, 2011
			Mr. Akaka introduced the
			 following bill; which was read twice and referred to the
			 Committee on Homeland Security and
			 Governmental Affairs
		
		A BILL
		To provide for mandatory training for Federal Government
		  supervisors and the assessment of management competencies.
	
	
		1.Short titleThis Act may be cited as the
			 Federal Supervisor Training Act of
			 2011.
		2.Mandatory training
			 programs for supervisors
			(a)In
			 generalSection 4121 of title 5, United
			 States Code, is amended—
				(1)by inserting
			 before In consultation with the following:
					
						(a)In this section,
				the term supervisor means—
							(1)a supervisor as
				defined under section 7103(a)(10);
							(2)a management
				official as defined under section 7103(a)(11); and
							(3)any other
				employee as the Director of the Office of Personnel Management may by
				regulation
				prescribe.
							;
				(2)by striking
			 In consultation with and inserting (b) Under operating
			 competencies prescribed by, and in consultation with,; and
				(3)by striking
			 paragraph (2) (of the matter redesignated as subsection (b) as a result of the
			 amendment under paragraph (2) of this subsection) and inserting the
			 following:
					
						(2)(A)a program to provide
				training to supervisors on actions, options, and strategies a supervisor may
				use in—
								(i)developing and discussing relevant
				goals and objectives together with the employee, communicating and discussing
				progress relative to performance goals and objectives and conducting
				performance appraisals;
								(ii)mentoring and motivating employees
				and improving employee performance and productivity;
								(iii)fostering a work environment
				characterized by fairness, respect, equal opportunity, and attention paid to
				the merit of the work of employees;
								(iv)effectively managing employees
				with unacceptable performance;
								(v)addressing reports of a hostile
				work environment, reprisal, or harassment of, or by, another supervisor or
				employee;
								(vi)meeting supervisor competencies
				established by the Office of Personnel Management or the employing agency of
				the supervisor; and
								(vii)otherwise carrying out the duties
				or responsibilities of a supervisor;
								(B)a program to provide training to
				supervisors on the prohibited personnel practices under section 2302
				(particularly with respect to such practices described under subsection (b) (1)
				and (8) of that section), employee collective bargaining and union
				participation rights, and the procedures and processes used to enforce employee
				rights; and
							(C)a program under which experienced
				supervisors mentor new supervisors by—
								(i)transferring knowledge and advice
				in areas such as communication, critical thinking, responsibility, flexibility,
				motivating employees, teamwork, leadership, and professional development;
				and
								(ii)pointing out strengths and areas
				for development.
								(c)Training in
				programs established under subsection (b)(2) (A) and (B) shall be—
							(1)interactive
				training which may include computer-based training; and
							(2)to the extent
				practicable as determined by the head of the agency, training that is
				instructor-based.
							(d)(1)(A)Not later than 1 year
				after the date on which an individual is appointed to the position of
				supervisor, that individual shall be required to have completed each program
				established under subsection (b)(2).
								(B)The Director of the Office of
				Personnel Management may establish and administer procedures under which the
				head of an agency may extend the 1-year period described under subparagraph (A)
				with respect to an individual.
								(2)After completion of a program under
				subsection (b)(2) (A) and (B), each supervisor shall be required to complete a
				program under subsection (b)(2) (A) and (B) at least once every 3 years.
							(3)Each program established under
				subsection (b)(2) shall include provisions under which credit shall be given
				for periods of similar training previously completed.
							(4)Each agency shall measure the
				effectiveness of training programs established under subsection (b)(2).
							(e)Notwithstanding
				section 4118(c), the Director of the Office of Personnel Management shall
				prescribe regulations to carry out this section, including the monitoring of
				agency compliance with this section. Regulations prescribed under this
				subsection shall include measures by which to assess the effectiveness of
				agency supervisor training
				programs.
						.
				(b)Report on
			 extensions for training requirements
				(1)Appropriate
			 congressional committeesIn this subsection, the term
			 appropriate congressional committees means—
					(A)the Committee on
			 Homeland Security and Governmental Affairs of the Senate; and
					(B)the Committee on
			 Oversight and Government Reform of the House of Representatives.
					(2)ReportNot
			 later than 2 years after the date of enactment of this Act and annually
			 thereafter, the Director of the Office of Personnel Management shall submit a
			 report with respect to the preceding fiscal year to the appropriate
			 congressional committees on—
					(A)the number of
			 extensions granted under section 4121(d)(1)(B) of title 5, United States Code,
			 as added by subsection (a) of this section; and
					(B)the number of
			 individuals completing the requirements of section 4121(d)(1)(A) of title 5,
			 United States Code, as added by subsection (a) of this section.
					(c)RegulationsNot
			 later than 1 year after the date of enactment of this Act, the Director of the
			 Office of Personnel Management shall prescribe regulations under section
			 4121(e) of title 5, United States Code, as added by subsection (a) of this
			 section.
			(d)Effective date
			 and application
				(1)In
			 generalThe amendments made by this section shall take effect 1
			 year after the date of enactment of this Act and apply to—
					(A)each individual
			 appointed to the position of a supervisor, as defined under section 4121(a) of
			 title 5, United States Code (as added by subsection (a) of this section), on or
			 after that effective date; and
					(B)each individual
			 who is employed in the position of a supervisor on that effective date as
			 provided under paragraph (2).
					(2)Supervisors on
			 effective dateEach individual who is employed in the position of
			 a supervisor on the effective date of this section and is not subject to an
			 extension under section 4121(d)(1)(B) of title 5, United States Code (as added
			 by subsection (a) of this section) shall be required to—
					(A)complete each
			 program established under
			 section
			 4121(b)(2) of title 5, United States Code (as added by
			 subsection (a) of this section), not later than 3 years after the effective
			 date of this section; and
					(B)complete programs
			 every 3 years thereafter in accordance with section 4121(d) (2) and (3) of that
			 title (as added by subsection (a) of this section).
					3.Management
			 competencies
			(a)In
			 generalChapter 43 of title 5, United
			 States Code, is amended—
				(1)by redesignating
			 section 4305 as section 4306; and
				(2)inserting after
			 section 4304 the following:
					
						4305.Management
				competencies
							(a)In this section,
				the term supervisor means—
								(1)a supervisor as
				defined under section 7103(a)(10);
								(2)a management
				official as defined under section 7103(a)(11); and
								(3)any other
				employee as the Director of the Office of Personnel Management may by
				regulation prescribe.
								(b)The Director of
				the Office of Personnel Management shall issue guidance to agencies on
				competencies supervisors are expected to meet in order to effectively manage,
				and be accountable for managing, the performance of employees.
							(c)Based on guidance
				issued under subsection (b) and on any additional competencies developed by an
				agency, each agency shall assess the performance of the supervisors and the
				overall capacity of the supervisors in that agency.
							(d)Every year, or on
				any basis requested by the Director of the Office of Personnel Management, each
				agency shall submit a report to the Office of Personnel Management on the
				progress of the agency in implementing this section, including measures used to
				assess program
				effectiveness.
							.
				(b)Technical and
			 conforming amendments
				(1)Table of
			 sectionsThe table of sections for
			 chapter
			 43 of title 5, United States Code, is amended by striking the
			 item relating to section 4305 and inserting the following:
					
						
							4305. Management
				competencies.
							4306.
				Regulations.
						
						.
				(2)ReferenceSection
			 4304(b)(3) of title 5, United States Code, is amended by striking
			 section 4305 and inserting section 4306.
				
